Exhibit Bronco Drilling Company, Inc. Announces Monthly Operating Results OKLAHOMA CITY, January 12, 2009 (BUSINESS WIRE)—Bronco Drilling Company, Inc., (Nasdaq/GS:BRNC), announced today operational results for the month ended and as of December 31, 2008. Utilization for the Company’s drilling fleetwas 80% for the month of December compared to 81% for the previous month and 84% for the third quarter.The Company had an average of 44 marketed drilling rigs in December compared to 43 in the previous month and 42 for the third quarter.The average dayrate on operating drilling rigs as of December 31, 2008, was $18,720 compared to $18,910 as of November 30, 2008, and $17,869 for the third quarter of Utilization for the Company’s workover fleet was 38% for the month of December compared to 50% for the previous month and 73% for the third quarter.The Company had an average of 53 marketed workover rigs in December compared to 53 in the previous month and 54 for the third quarter. The Company cautions that several factors other than those discussed above may impact the Company’s operating results and that a particular trend regarding the factors above may or may not be indicative of the Company’s current or future financial performance. About Bronco Drilling Bronco Drilling Company, Inc. is a publicly held company headquartered in Edmond, Oklahoma, and is a provider of contract land drilling and workover services to oil and natural gas exploration and production companies. Bronco's common stock is quoted on The NASDAQ Global Select Market under the symbol “BRNC”. For more information about Bronco Drilling Company, Inc., visit http://www.broncodrill.com. -1- Bronco Drilling Company, Inc. Rig Status Report as of December 31, 2008 Est. Duration (2) Rig No. Horsepower Rig Type Basin Status (1) Contract Days Date 1 2 400 hp M I 2 4 950 hp M I 3 5 650 hp M Anadarko O Term 4 1/4/2009 4 6 650 hp M Anadarko O Term 57 2/26/2009 5 7 650 hp M I 6 8 1000 hp E Williston O Term 164 6/13/2009 7 9 650 hp M Arkoma O Term 1 1/1/2009 8 10 1000 hp E Anadarko O Term 14 1/14/2009 9 11 1000 hp E Woodford O Term 95 4/5/2009 10 12 1500 hp E I 11 14 1200 hp E Woodford O Term 192 7/11/2009 12 15 1200 hp E Haynesville O Term 212 7/31/2009 13 16 1400 hp E I 14 17 1700 hp E Anadarko O Term 252 9/9/2009 15 20 1400 hp E Bakken O Term 244 9/1/2009 16 21 2000 hp E Haynesville O Term 670 11/1/2010 17 22 1000 hp E I 18 23 1000 hp E I 19 25 1500 hp E Haynesville O 2 wells 20 26 1200 hp E Anadarko O Term 60 3/1/2009 21 27 1500 hp E Piceance O Term 275 10/2/2009 22 28 1200 hp E Bakken O Term 121 5/1/2009 23 29 1500 hp E Woodford O Term 335 12/1/2009 24 37 1000 hp E Cotton Valley O 5 wells 25 41 950 hp M Anadarko O 3 wells 26 42 650 hp M Anadarko O well to well 27 43 1000 hp M Haynesville O well to well 28 51 850 hp M Anadarko O 3 wells 29 52 850 hp M Anadarko O 2 wells 30 53 750 hp M I 31 54 850 hp M Woodford O Term 140 5/20/2009 32 55 950 hp M Chicontepec O Term 365 12/31/2009 33 56 1100 hp M Anadarko O Term 38 2/7/2009 34 57 1100 hp M Woodford O Term 80 3/21/2009 35 58 800 hp M Cotton Valley O well to well 36 59 850 hp M I 37 60 850 hp M Anadarko O well to well 38 62 1000 hp M Anadarko O Term 51 2/20/2009 39 70 450 hp M I 40 72 750 hp M Cotton Valley O well to well 41 75 750 hp M Woodford O Term 221 8/9/2009 42 76 900 hp M Chicontepec O Term 365 12/31/2009 43 77 1200 hp M Haynesville O Term 91 4/1/2009 44 78 1000 hp M Chicontepec O Term 365 12/31/2009 45 94 1000 hp M Anadarko O 3 wells 46 97 850 hp M Anadarko O well to well M - Mechanical I - Idle E - Electric O - Operating 1 Rigs classified as "operating" are under contract while rigs described as "idle" are not under contract but are being actively marketed and generally ready for service. 2 The estimated contract duration is derived from discussions with our customer regarding their current projection of the days remaining to complete the project. Changes from the prior month are highlighted. -2- Cautionary Note Regarding Forward-Looking Statements The information in this report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.These forward-looking statements include, but are not limited to, comments pertaining to estimated contract duration.Such statements are subject to risks, uncertainties and assumptions, including, but not limited to, early termination by the customer pursuant to the contract or otherwise, cancellation or completion of certain contracts or projects earlier than expected, operating hazards and other factors described in Bronco Drilling Company, Inc’s. Annual Report on Form 10-K filed with the SEC on March 17, 2008, as amended on April 29, 2008, and other filings with the SEC, which are available free of charge on the SEC’s website at www.sec.gov.Bronco cautions you that forward-looking statements are not guarantees of future performance and that actual results or developments may differ materially from those projected or implied in these statements. Contact: Bob Jarvis Investor Relations Bronco
